Citation Nr: 0607618	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) with anxiety and depression from January 4, 
2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD with anxiety and depression and assigned 
initial evaluations of 100 percent effective from March 29, 
1989, and 50 percent effective from January 4, 2003.  In July 
2005, the veteran testified at a video conference hearing 
before the undersigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board also notes 
that the 100 percent schedular rating assigned the veteran 
for the period from March 29, 1989, to January 3, 2003, 
constitutes the maximum benefit allowable by law or 
regulation for that time period.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the Board has characterized the rating 
question as noted on the first page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board finds that a remand is required because, 
while the January 2003 rating decision relied on the results 
of a January 4, 2003, VA examination in assigning the 50 
percent disability rating for the veteran's PTSD with anxiety 
and depression, a copy of that examination report is not 
found in the claim files.  Therefore, a remand to obtain a 
copy of the report is required.  38 U.S.C.A. § 5103A(b) (West 
2002).

Next, the Board notes that the veteran testified that he 
receives ongoing psychiatric treatment at the Augusta and 
Charleston VA Medical Centers.  However, the record does not 
contain any of his post-January 2003 treatment records from 
either of these facilities.  Therefore, a remand is also 
required to request them.  Id.

On remand, given the development ordered above, the veteran 
should also be afforded another psychiatric examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2005); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Given the above development, on remand, the veteran should 
also be provided undated Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notice.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2005).  See generally, Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).

Accordingly, the case is REMANDED for the following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim on 
appeal.  The letter should specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the  RO 
will attempt to obtain on his behalf, and 
a request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

2.  The RO should obtain and associate 
with the record a copy of the January 4, 
2003, VA examination report cited to in 
its January 2003 rating decision.  If the 
record is not available, or if the search 
for the record yields negative results, 
that fact should clearly be documented in 
the claim files, and the veteran notified 
in writing.  Because this is a Federal 
record, if it cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders.

3.  The RO should obtain and associate 
with the record copies of all of the 
veteran's post-January 2003 VA medical 
records from the Augusta and Charleston, 
South Carolina VA Medical Centers.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim files, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders.

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claim folders are to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating PTSD with anxiety and 
depression, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his service-connected 
psychiatric disorder.  In addition to any 
other information required by the AMIE 
work sheet, the examiner should provide 
an opinion as to the veteran's Global 
Assessment of Functioning (GAF) score.

5.  The RO should thereafter review the 
medical examination to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.

7.  Thereafter, the RO must readjudicate 
the veteran's claim for a rating in 
excess of 50 percent for PTSD with 
anxiety and depression from January 4, 
2003.  The RO is advised that they are to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
also consider whether another "staged" 
rating is appropriate.  Fenderson.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 






_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


